IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-60274
                          Conference Calendar


SAVANNAH RAMSEY,
                                           Plaintiff-Appellant,


versus

THE CITY OF LAUREL, MS;
LAUREL POLICE DEP’T, LAUREL, MS,
                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 2:94-CV-168-PS
                        - - - - - - - - - -
                           April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Savannah Ramsey appeals from the judgment as a matter of law

following the presentation of evidence to the jury in her civil

rights action.    Ramsey contends that her witnesses contradicted

defense witnesses and that city policy caused her injury.

     Ramsey has failed to provide us with a transcript of the

trial of her action, as it is her duty to do.     Powell v. Estelle,

959 F.2d 22, 26 (5th Cir. 1992).    Because Ramsey has failed to

provide us with the transcript necessary to determine her


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60274
                               - 2 -

contentions, her appeal is frivolous.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.